COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Marty Patterson and Patterson Midstream Services LLC
                            v. Five Point Capital Midstream Funds I and II LP, their
                            Manager, Five Point Energy LLC f/k/a Five Point Capital
                            Partners, LLC, David N. Capobiano and Matthew
                            Morrow

Appellate case number: 01-19-00643-CV

Trial court case number: 2019-18272

Trial court:                129th District Court of Harris County

        On January 16, 2020, we abated this case for the trial court to clarify whether its
order dated August 12, 2019 was a final judgment. On March 16, 2020, the district clerk
filed a supplemental clerk’s record that contained an “Order Awarding Attorney’s Fees.”
It now appears that the appellate record contains a final judgment. See Lehmann v. Har-
Con Corp., 39 S.W.3d 191, 206 (Tex. 2001). We therefore deny appellees’ motion to
dismiss the appeal for lack of jurisdiction as moot.
       On March 3, 2020, appellants filed a motion to reinstate the appeal. The parties
have already filed briefs and the appellate record has been filed in this Court. Accordingly,
we grant appellants’ motion and we REINSTATE this case on the Court’s active docket.
The case will be set for submission at the earliest practicable time.
       It is so ORDERED.

Judge’s signature:            _____/s/ Sherry Radack____
                               Acting individually  Acting for the Court


Date: ___March 19, 2020_____